Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

Title
	Amend the title to read: IMAGE FORMING APPARATUS CAPABLE OF SUPPRESSING A WHITE VOID IN AN IMAGE AND A CLEANING FAILURE IN A NON-MAGNETIC ONE COMPONENT DEVELOPMENT DEVICE

Specification
	In paragraph [0008], line 12, change “the developer carrier” to --- a developer carrier ---.
In paragraph [0014], line 3, change “the development part” to --- a development part ---.
In paragraph [0016], line 2, delete --- N ---. It is noted that reference character N is not shown in any of the figures.
In paragraph [0028], line 7, change “side of the” to --- side of a ---.
In paragraph [0032], line 8, change “the supporting point” to --- a supporting point ---.
In paragraph [0033], line 9, change “the regulating blade” to --- a regulating blade ---.
In paragraph [0035], lines 1 and 5, change “30” to --- 330 ---.
In paragraph [0015], lines 6-7, change “mechanisms 36 is” to --- mechanism 36 is ---.
In paragraph [0043], line 2, change “that the” to --- that a ---.
In paragraph [0043], line 4, change “the distal end portion” to --- a distal end portion ---.
In paragraph [0044], line 7, change “331a” to --- 331b ---.
In paragraph [0045], line 3, change “tip end portion” to --- proximal end portion ---.  Note paragraph [0043], line 3 recitation.
In paragraph [0046], line 11, change “334” to --- 331 ---.
In paragraph [0048], line 10, change “23” to --- 331 ---.
In paragraph [0050], lines 2 and 6, delete --- N ---.
In paragraph [0050], line 10, after “PET film” insert --- 50 ---.
In paragraph [0051], line 13, change “311” to --- 331 ---.
In paragraph [0076], line 11, change “development device 200” to --- development part 33 ---.  Note reference numeral 200 is not shown in any of the figures.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

Claims 1-10 are allowable over the prior art of record because the prior art of record fails to teach or suggest providing an image forming apparatus including: a rotatable image carrier having a surface on which a photosensitive layer is formed; a charger which charges the image carrier at a predetermined surface potential; an exposure device which exposes the surface of the image carrier charged by the charger and attenuates the surface potential to form an electrostatic latent image; a development device including a development container, a developer carrier and a regulating blade, in which the development container contains a non-magnetic one-component developer consisting of a toner only, the developer carrier includes a roller part which carries the toner on an outer circumferential surface and a rotational shaft disposed along an axial center of the roller part, and is pressed on the image carrier with a predetermined pressing force to form a nip area between the roller part and the image carrier, the regulating blade comes into contact with the outer circumferential surface of the roller part of the developer carrier to regulate a thickness of a toner layer formed on the outer circumferential surface of the roller part, and the development device is configured to supply the toner to the image carrier on which the electrostatic latent image is formed; and a pressing mechanism which presses the development container close to the image carrier, wherein when the developer carrier and the image carrier are rotated in a state where a polyethylene terephthalate film having a width of 20 mm and a thickness of 50 m is held in the nip area and then a pulling force of the film is measured at a plurality of positions in an axial direction of the nip area on an upstream side of the nip area in a rotational direction of the image carrier, a maximum value MAX of the pulling force, a minimum value MIN of the pulling force, and an average value X = (MAX – MIN)/2 of the pulling force, the following expressions (1) and (2) are satisfied: 

X < MAX < 1.5X		(1)
0.5X < MIN < X		(2)
and when a development voltage applied to the developer carrier is set to Vdc, the surface potential of the image carrier is set to V0, and the surface potential of the image carrier after exposure is set to VL, the following expressions (3) and (4) are satisfied:

V0 – Vdc > 2(Vdc – VL)		(3)
Vdc – VL > 100				(4).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishino et al (US 2022/0050401 A1) disclose an image forming apparatus including a development device where a pulling force, an exposure amount, and a surface free energy satisfy a defined relationship.
Tamaki et al (US 2022/0107584 A1) disclose an image forming apparatus including a developer carrier pressed on an image carrier with a predetermined pressing force.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J ROYER whose telephone number is (571)272-2140. The examiner can normally be reached M-Th 6:00-3:30 PM; F 6:00-10:30 AM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay, Jr. can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/WILLIAM J ROYER/Primary Examiner, Art Unit 2852                                                                                                                                                                                                        



/WJR/
April 29, 2022